Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
In the amendment of 01/26/2022, the following has occurred:
Claim 1 has been canceled
Claims 2-4 have been amended
Claim 10 is new
Claims 2-10 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Debo et al. (CN 206637608 U), hereinafter Debo, in view of Zhang (CN 107062286 A).
Note: reference is made to the attached translation of Debo and Zhang.

Regarding Claim 2, Debo et al. teaches a double chambers boiler system with oxygen-enriched combustion, comprising a boiler furnace subassembly and a combustion control subassembly (Paragraph 28, “The embodiment of the utility model provides an efficient oxy-fuel combustion boiler tail flue gas energy utilization and processing system”) wherein: 
the boiler furnace subassembly comprises a combustion chamber (Annotated Figure 1, where the combustion chamber is labeled) and a heat exchange chamber (Annotated Figure 1, where the HX chamber is labeled); the combustion chamber is for oxygen-enriched combustion of fuel (Paragraph 28, “oxy-fuel combustion boiler”), so as to generate flue gas ; the heat exchange chamber is for transferring heat from the flue gas (Paragraph 28, “…which realizes the … tail flue gas energy”); the heat exchange chamber is arranged above the combustion chamber (Annotated Figure 1, HX chamber is above the combustion chamber); a flue gas outlet is arranged between the combustion chamber and the heat exchange chamber (Annotated Figure 1, it is understood that the passageway between the combustion 

    PNG
    media_image1.png
    266
    485
    media_image1.png
    Greyscale

Annotated Figure 1: Combustion and HX chambers of Debo

wherein: the combustion control subassembly assists feeding of the fuel with flue gas recirculation and is equipped with a flue gas recirculation tube (Paragraph 28, “the flue gas recirculation system”); according to a combustion effect in the combustion chamber , a ratio of fuel to pure oxygen which is a combustion supporting gas are able to be adjusted by the combustion control subassembly; and, the combustion control subassembly comprises a burner, a pure oxygen injector and a fuel injector (Figure 1, Blowers 15 and 12 feed the burner 2, It is understood that the burner injects some A/F ratio into the combustion chamber), 
But fails to teach that a ratio of CO2 to flue gas is able to be adjusted by the combustion control subassembly. 
Zhang teaches a ratio of CO2 to flue gas is able to be adjusted by the combustion control subassembly (Paragraph 37, the use of flue gas recirculation can “increase the concentration of CO in the flue gas, and can also increase the concentration of CO in the flue gas entering the carbon dioxide enrichment pipe section, Promote the CO2 enrichment in the combustion flue gas and help the CO2 recycling”).
Debo and Zhang are considered to be analogous because they are both in the same field of combustion control by oxygen enrichment and recycling of flue gas. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the flue gas recycling provisions found in Debo to control the CO2 content of the recycled flue gas as mentioned in Zhang. This would effectively adjust the ratio of CO2 in the primary air stream, since oxy-combustion flue gas is primarily CO2, as shown in Figure 2 of this Office Action. This would provide the predictable result of reducing combustion NOx emission and promoting combustion, therefore saving energy and reducing discharge of pollutants (Paragraph 16 of Zhang).

    PNG
    media_image2.png
    434
    705
    media_image2.png
    Greyscale

Figure 2: Typical oxy-combustion flue gas composition

Regarding Claim 3, modified Debo teaches the double chambers boiler system with oxygen-enriched combustion, as recited in Claim 2, wherein: injection ports are arranged at a middle part of the combustion chamber and on a wall of the combustion chamber (Figure 1 of Debo, the burner 2 on the boiler body 1 wall is the injection port located at the middle part of the combustion chamber wall); the injection ports are arranged horizontally and symmetrically on a same plane, and 3-6 injection ports are arranged on the same plane (Figure 1 of Debo, It is understood that a multitude of burners 2 are distributed around the boiler body 1 wall); for the wall of the combustion chamber, an inner layer is made of refractory material, a middle layer is made of thermal insulation material, and an outer layer is made of structural material (It is understood that the boiler body 1 wall has these conventional properties); and an ash bucket is arranged below the combustion chamber (Figure 1 of Debo, an ash bucket is shown below the boiler body).

Regarding Claim 6, modified Debo teaches the double chambers boiler system with oxygen-enriched combustion, as recited in Claim 2, wherein: in the burner, in order to avoid explosion, primary air and secondary air are separately delivered (Paragraph 19 of Debo, “the vaporized oxygen is sequentially sent to the heater by the induced draft fan (15) … preheated and sent to the burner (2)”); the primary air and the secondary air are sprayed into the combustion chamber by the burner (Paragraph 45 of Debo, “Burner 2, meets the furnace temperature and heat exchange needs”); the primary air is air carrying the fuel, and the secondary air is the pure oxygen (Paragraph 49 of Debo, “The recirculated high temperature flue gas mixed with the recirculated low temperature flue gas is used as the primary air” and “…vaporize the liquid oxygen to obtain a gaseous combustion-supporting gas”).

Regarding Claim 7, modified Debo teaches the double chambers boiler system with oxygen-enriched combustion, as recited in Claim 6, wherein: a part of or all of the primary air is end gas exhausted from a waste heat recovery device; the end gas exhausted from the waste heat recovery device enters the fuel injector after passing through a pre-heater and processing with flue gas separation; and then the primary air carrying the fuel enters the burner (Figure 1 of Debo, the primary air is end gas exhausted from the coal economizer (3), the end gas passes through pre-heater (8) before carrying the pulverized coal into the burner (2));
and the secondary air is standard pure oxygen; after passing through the pre-heater, the standard pure oxygen enters the burner through the pure oxygen injector (Figure 1 of Debo, the blower (15) moves the pure O-2 through the air preheater (8) and into the burner (2)).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Debo (CN 206637608 U), in view of Zhang (CN 107062286 A), as applied to claim 2 above, and further in view of Firl (US 2865344 A).

Regarding Claim 4, modified Debo teaches the double chambers boiler system with oxygen-enriched combustion, as recited in claim 2, wherein: the heat exchange chamber is intercommunicated with the combustion chamber through the flue gas outlet (Figure 1 of Debo, it is understood that the constriction between these two chambers functions as a flue gas outlet); a flue gas outlet of the heat exchange chamber is arranged at top of the heat exchange chamber (Figure 1 of Debo, a number of outlets (4, 5, and 6) are located downstream of the HX chamber); a waste heat recovery device is arranged outside the flue gas outlet of the heat exchange chamber (Figure 1 of Debo, waste heat recovery devices such as a low-pressure economizer (7) and an air preheater (8) are arranged outside of flue gas outlets (5 and 6)); 
But fails to teach an inner wall of the heat exchange chamber is a water wall; and a boiler water wall pipe is arranged in middle of the heat exchange chamber.
However, Firl teaches an inner wall of the heat exchange chamber is a water wall (Column 2 Line 42, “…having walls lined with closely spaced water cooled tubes”); and a boiler water wall pipe is arranged in middle of the heat exchange chamber (Figure 1, superheater 20 located in the middle of the heat exchange chamber).
Debo and Firl are considered to be analogous because they are both in the same field of steam generation by combustion of pulverized coal. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to apply the conventional practices of the heat exchanger configuration from Firl when operating a boiler/furnace assembly as found in Debo. This would provide the predictable result of increasing the amount of heat that is transferred to the cooling medium.

Regarding Claim 5, modified Debo teaches the double chambers boiler system with oxygen-enriched combustion, as recited in Claim 4, wherein: an economizer is arranged inside the waste heat recovery device (Figure 1 of Debo, coal economizer (3) is a waste heat recovery device); an end gas outlet is arranged at a tail end of the waste heat recovery device, and the end gas outlet is connected to a pre-heater (Figure 1 of Debo, third parallel flue (6) leading to air preheater (8)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Debo (CN 206637608 U), in view of Zhang (CN 107062286 A), as applied to claim 2 above, and further in view of Hwang (KR 101737235 B1).
Note: reference is made to the attached translation of Hwang.

Regarding Claim 8, modified Debo teaches the double chambers boiler system with oxygen-enriched combustion, as recited in claim 7, 
But fails to teach wherein the internal channels of the burner are arranged in structure of concentric circles or parallel channels, comprising an oxygen channel and a fuel channel; the oxygen channel and the fuel channel are separated from each other; the primary air carrying the fuel is sprayed into the combustion chamber through the fuel channel, and the secondary air enters the combustion chamber through the oxygen channel.
However, Hwang teaches internal channels of a burner that are arranged in structure of concentric circles, comprising an oxygen channel and a fuel channel; the oxygen channel and the fuel channel are separated from each other; the primary air carrying the fuel is sprayed into the combustion chamber through the fuel channel, and the secondary air enters the combustion chamber through the oxygen channel (Annotated Figure 3, the primary air carrying the fuel could be considered either the red or purple streams, where the oxygen enrichment comes from the green stream. These channels are understood to be in a concentric circle configuration. Where “Figure 1 is a schematic diagram of one embodiment of a conventional burner for burning undifferentiated solid fuel”)

    PNG
    media_image3.png
    365
    572
    media_image3.png
    Greyscale

Annotated Figure 3: Burner of Hwang, with concentric channels

	Debo and Hwang are considered to be analogous to the claimed invention because both are in the same field of pulverized fuel combustion. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Debo by selecting a concentric channel burner as found in Hwang when operating the boiler/furnace assembly. This would provide the predictable result of the main fuel contacting the high temperature flame to effectively contact with the air (oxygen) after the ignition, thereby allowing the combustion to proceed rapidly.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Debo (CN 206637608 U), in view of Zhang (CN 107062286 A), as applied to claim 2 above, and further in view of Demuth (EP 2988067 A1).

Regarding Claim 9, modified Debo teaches the double chambers boiler system with oxygen-enriched combustion, as recited in claim 2, wherein: 
a ratio of CO2 to flue gas is able to be adjusted according to a combustion effect in the combustion chamber. (Paragraph 37 of Zhang, the use of flue gas recirculation can “increase the concentration of CO in the flue gas, and can also increase the concentration of CO in the flue gas entering the carbon dioxide enrichment pipe section, Promote the CO2 enrichment in the combustion flue gas and help the CO2 recycling.” 


But fails to teach wherein: the combustion control subassembly further comprises a detector for automatically monitoring concentrations of oxygen and CO2 and a temperature, so that a ratio of CO2 to flue gas and a ratio of fuel to pure oxygen which is a combustion supporting gas are able to be adjusted according to a combustion effect in the combustion chamber.
However, Demuth teaches a detector for automatically monitoring concentrations of oxygen and CO2 and a temperature, so that a ratio of fuel to pure oxygen which is a combustion supporting gas are able to be adjusted according to a combustion effect in the combustion chamber (“…the mixing ratio of oxygen and air or inert gas can be adjusted and adapted to certain parameters of the combustion process, for example, … to the temperature or concentration of a pollutant in the exhaust gas, thereby by suitable Sensors 25 are detected.” These suitable sensors would be responsible for measuring the ratio of oxygen, temperatures, and pollutant concentrations, such as CO2).
Debo and Demuth are considered to be analogous because they are both in the same field of oxygen-enriched combustion. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to apply the control device detectors found in Demuth to the combustion control subassembly found in Debo. This would provide the predictable result of allowing for operation to adjust for different combustion parameters, and reducing NOx pollutants by controlling CO2 concentrations. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Debo (CN 206637608 U) in view of Zhang (CN 107062286 A), Firl (US 2865344), Hwang (KR 101737235 B1), and Demuth (EP 2988067 A1).

Regarding Claim 10, claim 10 is a combination of the limitations presented in claims 2-9 and are rejected via substantially the same rationale as separately applied to claims 2-9 as set forth above, but in combination.

Response to Arguments
The objection to the IDS in the previous Non-Final Rejection has been overcome as per Applicant’s filing of the IDS on 1/26/2022.
The previous objections to the specification have been overcome as per Applicant’s supplemental specification filed on 1/26/2022.
The previous objections to the drawings have been overcome as per Applicant’s supplemental drawings filed on 1/26/2022
The previous 112b rejections have been overcome as per Applicant’s supplemental claims filed on 1/26/2022
	
With regards to the argument on Page 12-13 of the Remarks (Part I), the Applicant argues that Debo (CN 206637608 U) fails to disclose that the heat exchange chamber and combustion chamber are distinct chambers, with the heat exchange chamber above the combustion chamber. 
Furthermore, Applicant argues that the design of the heat exchangers are unable to withstand the high temperatures of combustion in pure oxygen. Also, the lack of water cooling pipe in the heat exchange chamber fails to realize efficient heat absorption from heat generation.
Examiner respectfully disagrees, the combustion chamber is understood to be a distinct volume within the furnace, within the proximity of the burners, where the oxy-fuel combustion takes place, while the heat exchange chamber is understood to encompass the downstream volume within the furnace wherein heat exchangers absorb the heat from the combustion products, as shown in Annotated Figure 4. 

    PNG
    media_image4.png
    376
    690
    media_image4.png
    Greyscale

Annotated Figure 4: Location of Combustion and Heat Exchange Chambers

Due to the fact that there is an economizer 3, it is understood that the furnace must also utilize additional heat exchangers to cool down the flue gases. Otherwise, the economizer would function as a superheater since the gas would first contact the economizer at peak temperature. Typically, the division between combustion and heat exchanger chambers occurs at the constriction above the combustion chamber.
Furthermore, the heat exchangers are designed to operate under an oxy-fuel combustion method, Figure 1 of Debo shows O2 being supplied to the burner. Therefore, the furnace and heat exchangers can operate with the relatively high temperature combustion of pure oxygen.
Finally, it is understood that there is efficient heat absorption from heat generation by a water cooled heat exchanger. As mentioned before, it is understood that the furnace utilizes additional heat exchangers, not shown, to effectively operate as a power plant. These heat exchange elements are designed to efficiently transfer the heat of combustion to an external utility by heating water, e.g. sending steam to a power generation turbine system. 
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.
	
With regards to the argument on Page 13-14 of the Remarks (Part II), the Applicant argues that their invention is distinct in that it both reduces NOx emissions and is able to withstand the increased operating temperature of oxy-fuel combustion. The wall material selection and oxygen combustion support avoids introducing N2 into the combustion chamber, avoiding the production of NOx, and at the same time meeting the high temperature resistance of oxy-fuel combustion.    
Examiner respectfully disagrees, since the furnace of Debo (CN 206637608 U) also implements oxy-fuel combustion, it is understood that the furnace walls are able to withstand the relatively high temperatures of combustion. Furthermore, the furnace utilizes an air separator 19, which removes the N2 from the air before feeding the combustion process. Since the N-2 is removed, the opportunity for thermal and prompt NOx to form during combustion is reduced.
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.
	
With regards to the argument on Page 14-15 of the Remarks (Part III), the Applicant argues that Debo (CN 206637608 U) fails to disclose “adopting CO2 and/or flue gas recirculation to assist in fuel delivery”. Leading to the difference that adopting CO2 and flue gas recirculation to deliver the fuel can increase safety and efficient CO2 -enrichment. Furthermore, the instant application and reference start from solving different technical problems, using different gases to transport fuel, leading to different technical effects.  
Examiner respectfully disagrees, Zhang (CN 107062286 A) can more accurately be quoted from Paragraph 37 as “The invention uses oxygen-enriched combustion and uses the portion of the flue gas circulation, improve the concentration of CO2 in the flue gas, but also can promote the CO2 concentration in flue gas of carbon dioxide enrichment pipe section and promote combustion CO2, CO2 in flue gas recycled” from the PE2E translation. This clarifies the mistranslation of “CO” in the previous office action. 
Because of this, the furnace of Debo modified by Zhang teaches adopting CO2 and/or flue gas recirculation to assist in fuel delivery. Specifically, it teaches adopting flue gas, which is largely made up of CO2 to deliver the fuel. This results in the same safety and CO2 enrichment, as detailed by Zhang.
Furthermore, the previous office action made reference to typical oxy-combustion flue gas composition, in which CO2 was the main component of the flue gas. When the purposeful recirculation of flue gas from Zhang is incorporated, the result is a variable concentration of CO2 in the flue gas. This is equivalent to saying a ratio of CO2 to flue gas. 
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.

With regards to the argument on Page 14 of the Remarks (d)), the Applicant argues that Firl (US 2865344 A) fails to teach 3-6 burners, and instead teaches 4 burners tangent to the four corners. With additional differences being that the instant application uses pure oxygen combustion and has a large space for heat exchange.
Examiner respectfully disagrees because even though Firl teaches a burner configuration within the claimed range of 3-6 burners, Firl is only relied upon for the technical feature of heat exchangers. Additionally, the oxy-fuel combustion and large space for heat exchange are not technical aspects that effect the application of Firl in the previous rejection.
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.

With regards to the argument on Page 16 of the Remarks (f)), the Applicant argues that a certain partition between the combustion and heat exchange chambers results in the two being relatively independent. Also, the combustion chamber of the instant application can be used without considering the heat exchange function, due to the wall materials.  
Examiner respectfully disagrees, Debo (CN 206637608 U) shows a structural constriction between the sections of the furnace which results in the two being relatively independent, see Annotated Figure 5. Additionally, it is understood that the furnace is designed to operate with oxy-fuel combustion, so the combustion chamber and heat exchangers can withstand the relatively high temperatures. 
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.

    PNG
    media_image5.png
    376
    690
    media_image5.png
    Greyscale

Annotated Figure 5: Partition between Combustion and Heat Exchange Chambers

With regards to the argument on Page 16 of the Remarks (g)), the Applicant argues the use of a separate heat exchange chamber improves efficiency. This is because a separate heat exchange chamber can be equipped with water cooling pipes. 
Examiner respectfully disagrees, it is understood that the furnace of Debo modified by Firl utilizes water cooled pipes for heat transfer. These heat exchangers are in a separate part of the furnace than where the combustion takes place, resulting in the same benefit.
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.

With regards to the argument on Page 16 of the Remarks (h)), the Applicant argues that the application differs from the reference in that the upper part of the heat exchange chamber is only partially open, which prolongs the heat exchange time and increases the contact surface.
Examiner respectfully disagrees, the parallel flues of Debo can operate under a partially open condition, depending on the flue gas recirculation goals. It is unclear what heat exchange time is in question and how this opening increases the contact surface. The mass flow rate of the combustion gases passing through the heat exchangers are largely responsible for the heat transfer.
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.

With regards to the argument on Page 16 of the Remarks (i)), the Applicant argues that CO2 to transport raw materials is not found in the comparison document. 
Examiner respectfully disagrees, the reference teaches using flue gas to transport raw materials, as per the referenced Typical oxy-combustion flue gas composition chart, CO2 is a majority component of flue gas. Therefore, the use of flue gas as a transport gas meets this limitation.
For this reason, the rejections to the claims are respectfully sustained by the Examiner.

With regards to the argument on Page 16-17 of the Remarks (j)), the Applicant argues that the combustion control system, including probes to automatically monitor the concentration and temperature of oxygen and carbon dioxide, can adjust the ratio of both CO2 to flue gas and fuel to oxygen, according to a combustion effect in the combustion chamber. 
Examiner respectfully disagrees, the device of Debo modified by Demuth (EP 2988067) and Zhang (CN 107062286 A) is able to monitor combustion parameters and adjust ratios of CO2 to flue gas and fuel to oxygen. This is accomplished by the “suitable sensors 25” of Demuth. Furthermore, the ratio of CO2 to flue gas is equivalent to a concentration of CO2 in the flue gas, which is the focus of the technical aspects brought in by Zhang. It is also understood that the fuel to oxygen ratio is a typical parameter necessary for the control of combustion, an air fuel ratio.
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.

With regards to the argument on Page 17 of the Remarks (k)), the Applicant argues that Firl (US 2865344 A) mainly discloses the layout of the burners. The instant application uses 3-6 instead of 4 in a tangent circle, which allows for more variable configurations.
Examiner respectfully disagrees because even though Firl teaches a burner configuration where the number of burners is within the claimed range of 3-6 burners, Firl is only relied upon for the technical feature of heat exchangers. 
For this reason, the rejections to the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762